DETAILED ACTION

This is a first Office action on the merits responsive to applicant’s original disclosure filed on 11/3/2021 including the preliminary amendment filed on 11/4/2021. Claims 1-19 are pending. No claims have been cancelled. No claims have been withdrawn. New claims 2-19 have been added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements filed on 11/17/2021 and 5/25/2022 are being considered.

Drawings
The Drawings filed on 11/3/2021 are acceptable for examination.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “reclining actuator” (claim 15), “first locking portion” (claim 16), “second locking portions” (claim 16), “a resilient component” (claim 17), and “reinforcing component” (claim 18).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-8, 14-16 and 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,440,446 (‘reference patent’). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference patent and the claims of the instant application are drawn to substantially the same invention, with minor differences in wording/phraseology, and thus the claims of the reference patent encompass the scope of the claims of the instant application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beauvais (US 5110182).
Claim(s) 1, 3-5, 8-10, 12-15 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao (EP 2883745).
Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 9073459).
Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brownlie et al. (US 4688850) (‘Brownlie’).
Claim 1, Beauvais provides a child restraint system configured to be installed on a vehicle seat to support a child, the child restraint system comprising:
a main body (main body of “portable seat” 20; Figs. 12-13) comprising a seat portion (22; Figs. 12-13), a backrest portion (backrest portion of 20; see Fig. 3),
a reclining foot 80 pivotably coupled to the main body (Figs. 12-13); and
an adjusting foot 85 pivotably coupled to the main body or the reclining foot (85 is pivotably coupled to the main body; Figs. 12-13), the adjusting foot being pivotable between a forward position (Fig. 12) and a rearward position (Fig. 13).
Claim 1, Zhao provides a child restraint system configured to be installed on a vehicle seat to support a child, the child restraint system comprising:
a main body 100 comprising a seat portion 110, a backrest portion 120,
a reclining foot 210 pivotably coupled to the main body ([0022]; Figs. 1-2); and
an adjusting foot 220 pivotably coupled to the main body or the reclining foot (220 is pivotably coupled to 100; [0023]; Figs. 1-2), the adjusting foot being pivotable between a forward position ([0034]; Figs. 4-7; extended in Fig. 6) and a rearward position ([0034]; Figs. 4-7; retracted in Fig. 4).
Claim 3, Zhao further provides wherein the child restraint system is configured to be installed on the vehicle seat (S; Fig. 4) in a forward-facing direction such that the reclining foot and the adjusting foot each abut against the vehicle seat (Fig. 4).
Claim 4, Zhao further provides wherein the reclining foot is configured such that, when the child restraint system is installed on the vehicle seat in the forward-facing direction, pivoting movement of the reclining foot relative to the main body adjusts a recline position of the child restraint system ([0024]; Fig. 4).  
Claim 5, Zhao further provides wherein the child restraint system is configured to be installed on the vehicle seat (S; Fig. 4) in the forward-facing direction such that the adjusting foot is in the rearward position (it is understood that the adjusting foot being retracted constitutes being in the rearward position; Fig. 4).
Claim 8, Zhao further provides wherein the child restraint system is configured to be installed on the vehicle seat (S; Fig. 6) in a rearward-facing direction such that the adjusting foot is in the forward position (it is understood that the adjusting foot being extended constitutes being in the forward position; Fig. 6).
Claim 9, Zhao further provides wherein the child restraint system is configured to be installed on the vehicle seat in a rearward-facing direction such that the adjusting foot abuts against the vehicle seat (Fig. 6), and the reclining foot is spaced above the vehicle seat (the reclining foot is retracted upwardly and thus spaced above the vehicle seat; Figs. 6-7).
Claim 10, Zhao further provides wherein the child restraint system is configured to be installed on the vehicle seat in the rearward-facing direction such that an end of the main body abuts against the vehicle seat (120A abuts against a bottom portion of the vehicle seat, or alternatively the right end of 100 abuts against the backrest of the vehicle seat; Fig. 6).
Claim 12, Zhao further provides wherein the child restraint system is configured to be installed on the vehicle seat in the rearward-facing direction such that the reclining foot rests on the adjusting foot (via 230; [0022]; note that the claim does not require direct contact or abutment and under the broadest reasonable interpretation weight of 210 nonetheless rests on 220 via intermediate member 230, as exceedingly broadly claimed).
Claim 13, Zhao further provides wherein the reclining foot is configured such that, when the child restraint system is installed on the vehicle seat in the rearward-facing direction (Fig. 6), pivoting movement of the reclining foot relative to the main body adjusts a recline position of the child restraint system ([0024]; Fig. 6).
Claim 14, Zhao further provides wherein the adjusting foot comprises at least one first stopping portion 222 to stop the adjusting foot at the forward position [0027], and the reclining foot comprises at least one second stopping portion 212 to stop the adjusting foot at the rearward position [0026].
Claim 15, Zhao further provides wherein the main body further comprises a reclining actuator 230 pivotally disposed on the seat portion for allowing or restraining pivotal movement of the reclining foot relative to the main body ([0022]; Fig. 2).
Claim 17, Zhao further provides wherein the main body further comprises a resilient component 120 abutting against the reclining actuator for biasing the reclining actuator to restrain the pivotal movement of the reclining foot relative to the main body (via 121 and 122; [0026]-[0027]; Fig. 2).
Claim 18, Zhao further provides wherein the main body further comprises at least one reinforcing component disposed along the backrest portion vertically (annotated Fig. 1 of Zhao shown below in Examiner’s Notes), the at least one reinforcing component comprises a first flange (annotated Fig. 1 of Zhao), a second flange (annotated Fig. 1 of Zhao), a web (annotated Fig. 1 of Zhao) and a plurality of ribs (inside the first and second flanges), the first flange is disposed on the backrest portion (annotated Fig. 1), the second flange is substantially disposed parallel to the first flange (annotated Fig. 1), the web is connected to the first flange and the second flange (annotated Fig. 1), the first flange, the web and the second flange form a C-shaped structure cooperatively (annotated Fig. 1), the C-shaped structure comprises a chamber (inside portion of first and second flanges of the C-shaped structure; annotated Fig. 1) and a lateral opening (opening between backrest and first and second flanges; annotated Fig. 1), and the plurality of ribs are disposed inside the chamber and connected to the first flange, the second flange and the web (the plurality of ribs are integrally formed in the chamber in the first and second flanges and thus connected to the first flange, the second flange and the web; annotated Fig. 1).
	Claim 19, Zhao further provides wherein the plurality of ribs are arranged to be parallel to each other, or to form at least one triangular structure, or at least one honeycomb structure (arranged to be parallel to each other; Fig. 1).
Claim 1, Chen provides a child restraint system configured to be installed on a vehicle seat to support a child, the child restraint system comprising:
a main body 20 comprising a seat portion (seat portion of 20; Figs. 1-2, 4 and 10-12), a backrest portion (backrest portion of 20; Figs. 1-2, 4 and 10-12),
a reclining foot 11 pivotably coupled to the main body (col. 6, lines 5-27; and
an adjusting foot 12 pivotably coupled to the main body or the reclining foot (12 is pivotably coupled to 11, and could be considered to be pivotably coupled to 20; col. 6, lines 28-50), the adjusting foot being pivotable between a forward position (extended in Fig. 11) and a rearward position (retracted in Fig. 10).
Claim 2, Chen further provides wherein the adjusting foot is pivotable relative to the main body between the forward position and the rearward position (it is understood that 12 is suitable to be pivoted relative to 20 between the forward position and the rearward position; Figs. 10-11), and movement of the adjusting foot relative to the main body is independent of movement of the reclining foot relative to the main body (it is understood that movement of 12 relative to 20 is independent of movement of 11 relative to 20; col. 6, lines 5-50; Figs. 10-11).
Claim 1, Brownlie provides a child restraint system configured to be installed on a vehicle seat to support a child, the child restraint system comprising:
a main body 10 comprising a seat portion (seat portion of 10; Figs. 1-3), a backrest portion (backrest portion of 20; Figs. 1-3),
a reclining foot 88 pivotably coupled to the main body (Figs. 1-3); and
an adjusting foot 86 pivotably coupled to the main body or the reclining foot (86 is pivotably coupled to 88 and also could be considered to be coupled to 10; Figs. 2-3), the adjusting foot being pivotable between a forward position (Fig. 2) and a rearward position (Fig. 3).
Claim 3, Brownlie further provides wherein the child restraint system is configured to be installed on the vehicle seat in a forward-facing direction such that the reclining foot and the adjusting foot each abut against the vehicle seat (Fig. 3).  
Claim 4, Brownlie further provides wherein the reclining foot is configured such that, when the child restraint system is installed on the vehicle seat in the forward-facing direction, pivoting movement of the reclining foot relative to the main body adjusts a recline position of the child restraint system (Figs. 2-3).
Claim 5, Brownlie further provides wherein the child restraint system is configured to be installed on the vehicle seat in the forward-facing direction such that the adjusting foot is in the rearward position (Fig. 3).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6-7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (EP 2883745).
Claim 6, Zhao further teaches wherein the child restraint system is configured such that, when the child restraint system is installed on the vehicle seat in a forward-facing direction (Fig. 4), a pivotal joint of the reclining foot (pivotal joint of 210) and a center of gravity of the child restraint system exist (the child restraint system inherently has a center of gravity under the basic laws of physics). Zhao is silent as to the pivotal joint of the reclining foot and the center of gravity of the child restraint system being aligned along a gravity direction, and the pivotal joint of the reclining foot being located directly below the center of gravity. However, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the pivotal joint of the reclining foot and the center of gravity of the child restraint system being aligned along a gravity direction, and the pivotal joint of the reclining foot being located directly below the center of gravity, with the reasonable expectation of further increasing the stability of the child restraint system in the forward-facing position, since such a modification would have involved a mere change in proportion. A change in proportion is generally recognized as being within the level of ordinary skill in the art. In Gardner v. TEC Systems, INC., 725 F.2D 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Claim 7, Zhao teaches all the limitations of claim 6, but is unclear as to whether a projection of the center of gravity along a gravity direction intersects the vehicle seat between a location in which the reclining foot contacts with the vehicle seat and a location in which the adjusting foot contacts with the vehicle seat. However, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming a projection of the center of gravity along a gravity direction intersecting the vehicle seat between a location in which the reclining foot contacts with the vehicle seat and a location in which the adjusting foot contacts with the vehicle seat, with the reasonable expectation of further increasing the stability of the child restraint system in the forward-facing position, since such a modification would have involved a mere change in proportion. A change in proportion is generally recognized as being within the level of ordinary skill in the art. In Gardner v. TEC Systems, INC., 725 F.2D 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Claim 11, Zhao further teaches wherein the child restraint system is configured such that, when the child restraint system is installed on the vehicle seat in the rearward-facing direction (Fig. 6), a projection of a center of gravity of the child restraint system along a gravity direction exists (the child restraint system inherently has a center of gravity under the basic laws of physics, the center of gravity projecting in the direction of gravity). Zhao does not teach the projection of a center of gravity of the child restraint system along the gravity direction intersecting the vehicle seat between a location in which the adjusting foot contacts with the vehicle seat and a location in which the end of the main body abuts against the vehicle seat. However, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the projection of a center of gravity of the child restraint system along the gravity direction intersecting the vehicle seat between a location in which the adjusting foot contacts with the vehicle seat and a location in which the end of the main body abuts against the vehicle seat, with the reasonable expectation of further increasing the stability of the child restraint system in the forward-facing position, since such a modification would have involved a mere change in proportion. A change in proportion is generally recognized as being within the level of ordinary skill in the art. In Gardner v. TEC Systems, INC., 725 F.2D 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.



Examiner Notes

    PNG
    media_image1.png
    384
    597
    media_image1.png
    Greyscale

Annotated Fig. 1 of Zhao (EP 2883745)

Allowable Subject Matter
Claim 16 would be allowable if rewritten to overcome the rejection(s) under nonstatutory double patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, particularly, Beauvais (US 5110182), Zhao (EP 2883745), Chen (US 9073459) and Brownlie et al. (US 4688850) (‘Brownlie’) do not tech or disclose, alone or in combination all the elements and features of the claimed invention, including inter alia, at least one first locking portion being formed on the reclining actuator, a plurality of second locking portions being formed on the reclining foot, the reclining actuator restraining the pivotal movement of the reclining foot relative to the main body when the at least one first locking portion engages with a corresponding one of the plurality of second locking portions, and the reclining actuator allowing the pivotal movement of the reclining foot relative to the main body when the at least one first locking portion disengages from the corresponding one of the plurality of second locking portions, as recited in claim 16. It would have been beyond the level of ordinary skill to combine or modify any of the cited prior art references of record to arrive at the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635